Citation Nr: 1751422	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In June 2015, the Board remanded the appeal to schedule a VA examination.  VA subsequently scheduled an examination for December 2015, but the Veteran did not report.  The appeal is now before the Board.  The appeal is REMANDED to the AOJ.  


REMAND

The record reflects that VA scheduled a VA examination in December 2015, but the Veteran did not appear for the examination.  After the scheduled examination, VA attempted to contact the Veteran via telephone to determine the reason for not reporting for the examination, but the phone number was no longer in service.  A January 2016 letter from VA was also sent to the Veteran's address on file, but was returned as undeliverable.  

Currently, the Veteran's phone number and address associated with the claims folder within VBMS are different than what was listed when initial notice of the December 2015 examination was attempted.  For this reason, the Board will remand the appeal in an attempt to once again schedule a VA examination.  A copy of the examination notification should be sent also to the Veteran's representative.  In addition, the Veteran's current contact information should be confirmed and updated throughout all VA systems.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to help determine the severity of the right lower extremity radiculopathy.  

2.  Thereafter, readjudicate the issue of rating for right lower extremity radiculopathy. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






